DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid.  Applicant's submission filed on September 2, 2021 has been entered.
Claims 1-12 are pending in the instant application.

Allowable Subject Matter
Claims 1-12 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-7 stand as previously allowed.
Regarding claim 8, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 8, and specifically comprising the limitation directed to a second adhesive layer comprising more than about 5 to about 50 parts by weight of a hygroscopic material, an entirety of which does not contact the organic light emitting element; and a second substrate disposed on the second adhesive layer, wherein the first adhesive layer and the second adhesive layer comprise a thermally curable resin or a photocurable resin, and wherein the first adhesive layer 
Regarding claims 9-12, the claims are allowable for the reasons given in claim 8 because of their dependency status from claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSE M DIAZ/Examiner, Art Unit 2879            

/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879